Citation Nr: 9904640	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  98-15 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel




INTRODUCTION

The veteran had active service from June 1971 to March 1972.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 1998 determination of the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO), 
wherein the RO found that new and material evidence had not 
been submitted to reopen a claim for service connection for a 
psychiatric disorder.


FINDINGS OF FACT

1.  The Board denied the veteran's claim for service 
connection for an acquired psychiatric disorder in a 
February 1996 decision.

2.  The evidence added to the record since the February 1996 
decision of the Board bears directly and substantially upon 
the issue at hand, and because it is neither duplicative or 
cumulative, and is significant, it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final February 1996 decision 
wherein the Board denied service connection for an acquired 
psychiatric disorder is new and material, and the claim for 
service connection is reopened.  38 U.S.C. §§ 5108, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.156, 20.1100, 
20.1105 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record prior to the Board's February 1996 
decision consisted of the service medical records, private 
medical records showing postservice psychiatric treatment, VA 
examination reports, and lay evidence.  The service medical 
records contain a diagnosis of emotionally unstable character 
disorder in January 1972.

The record contains letters written by the veteran's ex-
spouse to his parents written in December and January 1985.  
The letters include details of the veteran's relationship 
with the ex-spouse during service.

A May 1991 letter from a private psychologist shows that the 
veteran was initially seen in August 1985.  The letter shows 
that the veteran reported a history of a hostile and highly 
punitive childhood and a marriage to a highly abusive 
husband.  The psychologist indicated diagnoses of anxiety and 
depression.  A private physician opined that the veteran had 
a chronic mental health problem related to being a victim of 
child abuse in a May 1991 letter.  

A September 1991 VA examination report shows a diagnosis of 
chronic recurrent major depression.  The examiner opined that 
the veteran had substantial difficulties with depression, 
which may date back to military service, although it was 
unclear what evidence existed for this.  

A November 1993 VA examination report shows diagnoses of 
major depressive disorder with psychotic features and 
personality disorder not otherwise specified.  The examiner 
did not render an opinion regarding the relationship between 
the veteran's current diagnoses and her military service.  


The Board denied the veteran's claim for service connection 
for an acquired psychiatric disorder in a February 1996 
decision.  The Board found that the veteran had been 
diagnosed during service with an emotionally unstable 
character disorder and that depression had been diagnosed 
more than 10 years after service.  The Board also found that 
no objective medical evidence had been submitted to show that 
the postservice acquired psychiatric disorder was related to 
the veteran's military service.  

Added to the record since the Board's decision is an 
April 1998 letter written by a private social worker.  The 
social worker opined "that the [veteran's] experiences while 
in the military seriously contributed to this disability."  
She indicated diagnoses of recurrent severe major depression 
and post-traumatic stress disorder.  

Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1998).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1998).

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently ruled that the United States 
Court of Veterans Appeals (Court) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In addition, the well groundedness requirement shall 
not apply with regard to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).


The basic regulatory provision concerning service connection 
states that service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).

Analysis

The veteran seeks to reopen her claim for service connection 
for a psychiatric disorder, which the Board denied in a 
February 1996 decision.  When a claim is finally denied by 
the Board, the claim may not thereafter be reopened and 
allowed, unless new and material evidence has been presented.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1995).

In the case at hand, the Board finds that new and material 
evidence has been submitted to warrant reopening the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  One of the specified bases of the 
Board's denial was that no objective medical evidence had 
been submitted to show that the postservice acquired 
psychiatric disorder was related to the veteran's military 
service.  The April 1998 letter directly addresses this issue 
insofar as it relates the veteran's current psychiatric 
disability to her military service.  

The Board finds that this letter is new and material evidence 
as defined by the regulation.  The letter bears directly and 
substantially upon the issue at hand, and is neither 
duplicative or cumulative, and is significant so that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

In light of the foregoing, the Board must conclude that the 
veteran has submitted "new" and "material" evidence 
sufficient to reopen her claim.  38 C.F.R. § 3.156.  The 
veteran has submitted new and material evidence addressing 
the underlying issue at hand of whether her current 
psychiatric disorder is related to her military service; 
therefore, the claim is reopened.


ORDER

The veteran having submitted new and material evidence to 
reopen her claim for service connection for a psychiatric 
disorder, the appeal is allowed to this extent.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





The Board notes that where new and material evidence has been 
submitted, the case is reopened and it must be evaluated on 
the merits of the veteran's claim in light of all the 
evidence, both old and new.  Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

Moreover, the Court has held that if the Board's initial de 
novo consideration of the merits of a reopened claim might be 
prejudicial to the appellant, the case must be remanded to 
the RO for initial de novo consideration.  Bernard v. Brown, 
4 Vet. App. 384 (1995).  Accordingly, the RO should review 
the veteran's claim for service connection for a psychiatric 
disorder on a de novo basis.

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers 
who have treated her for psychiatric 
symptomatology since service.  After 
obtaining any necessary authorization, 
the RO should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured. Regardless 
of the veteran's response, the RO should 
secure all VA treatment reports.

2.  The RO should arrange for a VA 
psychiatric examination of the veteran to 
ascertain the nature, extent of severity, 
and etiology of any psychiatric 
disorder(s) which may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

Any further indicated special studies 
should be conducted.  The examiner must 
be requested to express an opinion as to 
whether any psychiatric disorder(s) found 
on examination is/are related to the 
veteran's period of service.  Any 
opinions expressed must be accompanied by 
a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
on a de novo basis the issue of 
entitlement to service connection for a 
psychiatric disorder.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and a reasonable period of time for a 
response should be afforded.  Thereafter, the appeal should 
be returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





 Department of Veterans Affairs

